IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2315 Disciplinary Docket No. 3

                    Petitioner              :   No. 132 DB 2016

             v.                             :   Attorney Registration No. 312765

MEGAN McCARTHY CLARK,                       :   (Out of State)

                    Respondent


                                         ORDER


PER CURIAM


      AND NOW, this    3rd   day of July, 2017, on certification by the Disciplinary Board

that Megan McCarthy Clark, who was suspended for a period of six months, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Megan

McCarthy Clark shall resume inactive status.